tiervac evyevdue serwce un -3706 uniform issue list set ep-th t legend ira x credit_union a amount b dear this is in response to correspondence dated date as supplemented by correspondence dated date and a conversation with a representative of this office held on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you maintained an individual_retirement_arrangement ira x with credit_union a on you received a distribution from ira x of amount b subsequently you deposited amount b into your checking account at credit_union a you assert that when you received the ira x distribution you were aware of the 60-day rollover requirement although you have represented that it was always your intent to return at least a portion of your ira x distribution to an ira with credit_union a you have also asserted that during the 60-day period it was possible that at least some of this distribution was used to pay medical_expenses incurred as a result of vour daughter's operation and recuperation her operation was on hospitalization was from recuperating for a period of ten weeks the 60-dav rollover period associated with your distribution from ira x expired on and her in addition she was through page a few days after the expiration of the above-described 60-day rollover period you contacted credit_union a to accomplish your intended rollover however you were informed that the 60-day rollover period had expired a day or two earlier you assert that the reason why you missed the 60-day rollover deadline was your concern over your daughter’s operation and hospitalization you have also asserted that although your ira x distribution may have had to be used to cover your daughter’s medical_expenses you took steps to insure that funds would be available to be used to timely accomplish your intended rollover in this regard the service notes that documentation submitted in conjunction with your ruling_request shows that as of you through your line of credit established through credit_union a you had an amount in excess of amount b available to based on these facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your concern over your daughter’s operation and hospitalization which occurred during the 60-day rollover period applicable to the distribution of amount b from ira x which period expired during said hospitalization therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount b less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount b into one or more iras described in code sec_408 will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 with respect to the calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact not a toll-free number please address all correspondence to se t ep ra t3 d at sincerely yours manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
